Citation Nr: 1516764	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO. 11-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a liver condition, also claimed as 
hepatitis C.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a liver condition.

3. Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing in October 2014 before the undersigned Veterans Law Judge, via videoconference (Videoconference hearing). A transcript has been associated with the claims file. 

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System (VBMS).

Service connection for interstitial lung disease was denied in a June 2009 rating decision, and the Veteran submitted a notice of disagreement in November 2009. Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).


REMAND

A remand is required to allow the RO to further investigate the Veteran's claim that there was a hepatitis outbreak on the USS Forrestal while he was on board and to allow for a medical evaluation of the Veteran's claims regarding the potential etiology of his liver condition.

Accordingly, the case is REMANDED for the following action:

1. Research from any appropriate source the ship's and deck logs from the USS Forrestal CVA 59 for the period of May 1970 to December 1971 to ascertain if there is any evidence of a ship-wide quarantine due to an outbreak of any communicable disease, especially hepatitis. THE VETERAN MAY ALSO SUBMIT ANY FURTHER INFORMATION TO SUBSTANTIATE THIS ALLEGATION.

2. After completing the above, return the claims file to the last examiner for an addendum regarding the nature and etiology of the Veteran's liver condition and diabetes mellitus, type II. If the last examiner is not available, then selected another suitably qualified examiner to review the Veteran's claims file and provide an addendum opinion on the nature and etiology of the Veteran's liver condition and diabetes mellitus, type II.

If necessary, after completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his liver condition and diabetes mellitus, type II. If a VA examination is not necessary, 

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.


Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran contends that there are three potential causes of his current liver condition. First, the Veteran contends that he was given air gun vaccinations during basic training. Second, the Veteran contends that he was exposed to toxins while onboard the U.S.S. Forrestal, which were produced as the result of a large fire onboard in 1967, before the Veteran was assigned to the ship in 1970. Third, the Veteran contends that in 1970 or 1971 there was an outbreak of hepatitis onboard the ship and that they were all quarantined off the coast of Naples, Italy in order to permit time for the immunizations to take effect before they were permitted to go back to port. The Veteran's service personnel records show that he was stationed on the USS Forrestal from May 1970 to December 1971.

*The Veteran was given the following immunizations during his recruit training at Naval Training Center, Great Lakes: one dose of smallpox vaccination, two doses of triple typhoid vaccine, two doses of tetanus and diphtheria typhoid, two doses of cholera vaccine, one dose of yellow fever vaccine, two doses of trivalent polio, one dose of bicillin, one dose of tuberculin ppd, one dose of histoplasm H42, and two doses of ppd atypical. 

*The Veteran was given the following immunizations during his time on the USS Forrestal: one dose of smallpox vaccination, one dose of tetanus and diphtheria toxoid, one dose of cholera vaccine, one dose of trivalent polio, one dose of gamma globulin, and one dose of tuberculin ppd. 

*The examiner's opinion should also take into account VBA Fast Letter 04-13.

*As early as January 2001, the Veteran was found by a private doctor, Dr. C.B., to have elevated liver enzymes. At that time his work-up was non-revealing and a liver biopsy showed no activity. The diagnosis was chronic hepatitis with no activity. The doctor opined that the Veteran's abnormal liver test would have no implication on the Veteran's quality of life or life span. 

*In a January 2009 letter, VA Dr. G.K. reviewed the history of the U.S.S. Forrestal and its significant fire damage. While conceding that there was no specific evidence that the Veteran was exposed to the toxins from the fire damage, Dr. G.K. opined that "[i]t is reasonable to assume that this veteran of the US Navy was infected with Hepatitis during his service, and that he developed chronic active hepatitis leading to cirrhosis over a twenty year period." He stated that there was no other explanation for the Veteran's cirrhosis except for hepatitis exposure. 

*In a June 2009 letter, VA Dr. G.K. opined that "[i]t is more likely than not that this veteran of the US Navy has this liver issue due to his exposure to hepatitis and toxins aboard the USS Forrestal, while in the military service, and that he developed chronic active hepatitis leading to cirrhosis over a twenty year period."

*The Veteran has repeatedly written and testified that the only hepatitis risk factor present in his civilian life was having one ear pierced. 

*In May 2009 the Veteran had a liver transplant at the University of Virginia Medical Center. His pre- and post-operative diagnoses were end stage liver disease, hepatocellular carcinoma. 

*The Veteran submitted a January 2011 private medical opinion by Dr. H.A. which stated that "[c]ertainly it is possible that the development of cirrhosis could have been connected to this exposure to hepatitis in the early 1970s."

*The Veteran was provided a February 2011 VA medical opinion by Dr. S.C. who opined that presuming the Veteran's diagnosis of nonalcoholic steatohepatitis (NASH) cirrhosis was the etiology of his liver failure (and the underlying cause of his hepatitis); it would be unlikely that this was a direct result of his military service. 

*The Veteran has also submitted a November 2014 letter from M.M., APRN, FNP-BC. In that letter M.M. explained that the Veteran has diabetes mellitus, type II, which was not diagnosed prior to the Veteran's liver transplant. M.M. went on to explain that after the Veteran's liver transplant he was placed on immunosuppressive medications and his blood sugar increased to diabetic levels. This was thought to be due to the steroids that the Veteran was taking at the time, but has since stopped taking. M.M. opined that "[a]lthough I cannot provide a definite answer as to if the medications required after the liver transplant caused his diabetes that certainly is a possibility. Immunosuppressive drugs are known to contribute to diabetes, and the development of diabetes is a known and common side effect of tacrolimus. One review of studies showed that more than one in ten patients developed diabetes after a liver transplant."

After reviewing the record, the examiner is asked to respond to the following:

a). For any liver diagnosis that the Veteran currently has or had before his liver transplant, determine whether such disorder had its onset during military service or is otherwise related to the Veteran's military service, INCLUDING ALLEGED "AIRGUN" INNOCULATION AND IF HIS ALLEGATION IS SUBSTANTIATED, THE VETERAN'S TOUR OF DUTY ABOARD THE FORRESTAL WHEN IT ALLEGEDLY UNDERWENT SHIPWIDE QUARANTINE IF SUCH EVENT IS SUBSTANTIATED BY THE RO. 

b). If you find that the Veteran has diabetes mellitus, type II, determine whether such disorder had its onset during military service, is otherwise related to the Veteran's military service, or is otherwise related to the Veteran's liver condition or liver transplant.  

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Issue a Statement of the Case to the Veteran regarding the June 2009 denial of service connection for a lung disorder and follow all appropriate appellate proceedings thereafter. 

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






